Interlocutory judgment reversed on reargument, and complaint unanimously dismissed as to the Flinn-O’Rourke Company, with costs against the plaintiff, and a new trial granted of the issues between the plaintiff and the remaining defendant, costs to plaintiff to abide the event. We desire to say, in addition to the opinion already handed down [See 198 App. Div. 376], that we think the court at Special Term, having taken the testimony in relation thereto, should have determined the amount of damages, if any. No further opinion. Blackmar, P. J., Rich, Kelly, Jaycox and Manning, JJ., concur.